                                                             \
           Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.1 Page 1 of 22
AO 106 (Rev. 04/10) Application for a Search Warrant
                                                                                                                  F~LED
                                                                                                               - ""

                                                                                                                      NOV 2 7 2019
                                      UNITED STATES DISTRICT Cou RT
                                                                    for the                                CLERK US DISTRICT COUR T
                                                                                                        SOUTHERN DISTRICT OF CALIFORNIA
                                                   Southern District of California                      BY                      DEPUTY


              In the Matter of the Search of                           )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                       )
                                                                       )           Case No.
                                                                                                   1 9 J5303
  Apple, Inc. , One Infinite Loop, Cupertino, California               )
             95014 (cmdlc92@icloud.com)                                )
                                                                       )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A, incorporated herein by reference.
                   Northern
located in the - - - - - - - - District of                                 California             , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B, incorporated herein by reference


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  ~ evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                        Offense Description
        21 USC 952, 960, 963                      Importation of a Controlled Substance; Conspiracy to Import Controlled
                                                  Substances

          The application is based on these facts:
        See attached Affidavit of Special Agent Jacob Schneeberger

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                       /
                                                                           ~ Applicant's signature
                                                                                        Special Agent Jacob Schneeberger, HSI
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:        \l/~
              t         '
City and state: San Diego, CA                                                                   Hon . Jill L. Burkhardt
                                                                                                 Printed name and title
         Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.2 Page 2 of 22




 1                                          AFFIDAVIT
 2 II       I, Jacob R. Schneeberger, being first duly sworn, hereby depose and state as
 3 II follows:
 4                    INTRODUCTION AND AGENT BACKGROUND
 5          1.    I make this affidavit in support of an application for a search warrant under
 61118 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to require Apple Inc. (hereafter
 7 II "Apple") to disclose to the government records and other information, including the
 8 II contents of communications, associated with the Apple ID: cmdlc92@icloud.com, that
 9 II is stored at premises owned, maintained, controlled, or operated by Apple, a company
10 II headquartered at 1 Infinite Loop, Cupertino, CA. The information to be disclosed by
11 II Apple and searched by the government is described in the following paragraphs and in
12 Attachments A and B.
13          2.    I am a Special Agent (SA) with Immigration and Customs Enforcement
14 II (ICE), Homeland Security Investigations (HSI), and have been employed by ICE/HSI
15 II since January of 2016. My duties include investigating the trafficking of illicit controlled
16 II substances and the importation and distribution of illegal substances. I am a graduate of
17 II the Criminal Investigator Training Program and the Immigration and Customs
18 II Enforcement Special Agent Training program at the Federal Law Enforcement Training
19 II Center in Glynco, GA. I have received basic training in conducting narcotics smuggling
20 II investigations and the enforcement of numerous Immigration and Customs laws within
21 II the United States. Prior to my employment with HSI, I was employed as a full-time,
22 II sworn federal agent with the United States Border Patrol since January 2003, having
23 II graduated from the USBP Basic Border Patrol Training Academy at the Federal Law
24 II Enforcement Training Center in Glynco, Georgia. The 20-week Academy curriculum
25 II covers specialized training in the Immigration and Naturalization Act, criminal law, and
26 II statutory authority, as well as cross-training in Title 21 United States Code. My training
27 II has also included the use of cellular and digital telephone and other electronic devices
                                                1
28
         Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.3 Page 3 of 22




 1 II used by narcotics smugglers in the normal course of their illicit activities.
 2 II       3.     In the course ofmy duties, I have worked as the case agent, directing specific
 3 II drug-related investigations. I have also worked as a surveillance agent and observed and
 4 II recorded movements of individuals trafficking in drugs and of those suspected of
 5 II trafficking in drugs. Additionally, I have participated in the execution of numerous search
 6 II warrants. I have initiated and executed numerous arrests for drug-related offenses,
 7 II including possession with the intent to distribute and the importation of controlled
 8 II substances. I have interviewed defendants, witnesses and informants relative to the illegal
 9 II trafficking of controlled substances. Through these experiences, I have gained a working
1O II knowledge and insight into the normal operational habits of narcotics smugglers, with
11 II particular emphasis on those who attempt to import narcotics into the United States from
12 II Mexico at San Diego international ports of entry.
13 II       4.     As an agent, I have participated in numerous major narcotic trafficking
14 II investigations.   I have been present and participated in undercover surveillance
15 II operations, the purchase of large amounts of narcotics, vehicle stops with large seizures
16 II of narcotics recovered, and interviewed many suspects who were arrested to further
17 II enhance my training and understanding of the narcotics trafficking industry.
18 II       5.     During the course of my duties and while assisting other law enforcement
19 II personnel, I have interviewed or conversed with countless narcotic users. From these
20 II conversations and interviews, I have become familiar with the manner in which controlled
21 II substances are packaged, marketed and consumed.
22 II       6.     Through the course of my training, investigations and conversations with
23 II other law enforcement personnel, I am aware that it is a common practice for narcotics
24 II smugglers to work in concert with other individuals and to do so by utilizing cellular
25 II telephones to maintain communications with co-conspirators in order to further their
26 II criminal activities. Conspiracies involving narcotics smuggling generate many types of
27 II evidence including, but not limited to, cellular phone-related evidence such as voicemail
                                                2
28
           Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.4 Page 4 of 22




 1 II messages referring to the arrangements of travel and payment, names and contact
 2 II information for co-conspirators, photographs, text messages, emails, messages from text
 3 II messaging cell phone applications such as WhatsApp, social networking messages, and
 4 II videos reflecting co-conspirators or illegal activity.
 5 II           7.      In preparing this affidavit, I have conferred with other agents and law
 6 II enforcement personnel who are experienced in the area of narcotics investigations, and
 7 II the opinions stated below are shared by them. Further, I have personal knowledge of the
 8 II following facts, or have had them related to me by persons mentioned in this affidavit.
 9 II           8.      The facts in this affidavit come from my personal observations, my training
1O II and experience, and information obtained from other agents and witnesses. This affidavit
11 II is intended to show simply that there is sufficient probable cause for the requested warrant
12 II and does not set forth all of my knowledge about this matter.
13              9.      Based on the facts as set forth in this affidavit, there is probable cause to
14 believe that the information described in Attachment A contains evidence of violations of
15 Title 21, United States Code Sections 952, 960 and 963, as described in Attachment B.
16 II                                         JURISDICTION
17              10.     This Court has jurisdiction to issue the requested warrant because it is "a
18 II court of competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),
19 II (b)(l)(A), & (c)(l)(A). Specifically, the Court is "a district court of the United States ...
20 II that has jurisdiction over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).
21 II                                  PROBABLE CAUSE
           A.         MADRIGAL's Arrest
22
                11.     On April 11, 2019, at approximately 5:33 a.m. , Claudia Aide MADRIGAL
23
        De La Cruz ("MADRIGAL"), a United States citizen, applied for admission into the
24
        United States through the San Ysidro Port of Entry (POE) in California. MADRIGAL
25
        was the driver, sole occupant, and registered owner of a grey 2013 Honda Civic bearing
26
        California plate 7BIC978 ("the vehicle").
27
                                                    3
28
        Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.5 Page 5 of 22




 1          12.    MADRIGAL told CBP Officer Serrano at primary inspection that she was
 211 going to work in National City, California, and that she worked every day. CBPO Serrano
 3 II noticed that MADRIGAL's crossing history did not show regular daily crossings. Officer
 4 II Serrano opened the trunk of the vehicle and noticed anomalies in the passenger side rear
 5 II quarter panel.
 6 II       13.    CBPO J. Castilla screened the vehicle with his assigned Narcotics Human
 7 II Detector Dog (NHDD). The NHDD alerted to the passenger's side door seam. Z-Portal
 8 II revealed anomalies in the doors, quarter panels, and rear bumper of the vehicle. CBPO
 9 II Macisaac pried open the driver's side rear quarter panel and discovered plastic-wrapped
10 II packages with white crystal substance that tested positive for methamphetamine.
11 II       14.    CBPOs seized seventy-nine (79) packages of methamphetamine from
12 II MADRIGAL's vehicle. CBPOs removed 5 packages from the driver's side rear quarter
13 II panel, 11 packages from the passenger's side rear quarter panel, 17 packages from the
14 II rear bumper, 14 packages from the passenger's side rear door, 13 packages from the
15 II passenger's side front door, 8 packages from the driver's side rear door, and 11 packages
16 II from the driver's side front door. The total weight of the packages was approximately
17 1180.86 pounds (36.68 kilograms). A DEA laboratory report confirmed that the packages
18 II contained 35 kilograms of actual methamphetamine.       MADRIGAL was arrested for
19 II violating Title 21 United States Code, Sections 952 and 960, Unlawful Importation of a
20 Controlled Substance.
21          15.    MADRIGAL was advised of her Miranda rights and elected to make a
2211 statement. MADRIGAL stated she lived in an apartment on 1933 E Avenue in National
23 II City, California with her mom and sister, and was employed by Walmart on Highland
2411 Street in National City, California. MADRIGAL claimed that on the morning of her
25 II arrest, she was coming from her brother's house in Tijuana, Mexico and heading to her
26 II house in National City, California. MADRIGAL claimed that her brother, Gustavo
2711 Madrigal, cannot cross the border because he was previously deported. MADRIGAL
2811                                          4
        Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.6 Page 6 of 22




 1 II stated that she has two minor children who are with her brother in Tijuana, because he is
 2 II watching them over their two-week spring break.
 3 II        16.     MADRIGAL claimed that her brother borrowed the Honda the day before
 411 around 4:00 P.M. to take out his girlfriend. The next time MADRIGAL saw the Honda
 5 II was the following morning, at 3 :30 A.M., when it was parked in the street near her
 611 brother's house. MADRIGAL then drove it to the San Ysidro Port of Entry. When asked
 7 II whether her brother put drugs in her vehicle, MADRIGAL stated, "That is what comes to
 8 II mind."
 9           17.     MADRIGAL claimed she didn't know how her brother would retrieve the
1O II drugs from her vehicle. She confirmed that her brother is a deported alien and cannot
11 II cross the border. MADRIGAL said she planned to go to her National City apartment and
12 II park the Honda in a parking space in front of a multi-unit (4) single residence. She was
13 II going to sleep for a few hours before going to work. She lives in the bottom unit and can
14 II see one of the parking spots designated for her apartment.
15 II        18.     MADRIGAL stated she is a casual methamphetamine user and uses once or
16 11 twice a week. She claimed that the small bindle of methamphetamine found on her person
17 II at the time of her arrest by one of the CBPO was given to her by her brother.
18 II        19.     MADRIGAL was offered to make a phone call to tell someone about her
19 II arrest and make arrangements to watch her children. MADRIGAL declined to use her
20 II phone to make a call, saying her children are with her brother. When asked for her
21 II brother's phone number, she said he does not have a phone and she does not know his
22 II girlfriend's phone number.
23      B.         MADRIGAL's iPhone
24           20.     At the time of her arrest, MADRIGAL was in possession of a rose gold
25 II Apple iPhone 8 Plus, IMEI: 354834096919174. MADRIGAL declined to give agents the
26 llpasscode to her phone. On August 7, 2019, I applied for, and Magistrate Judge Mitchell
27
                                               5
28
            Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.7 Page 7 of 22




 1 II D. Dembin signed a search warrant (19MJ3311), authorizing the search ofMADRIGAL's
 2 II iPhone for the time period from December 31, 2018, through April 11, 2019.
 3 II         21.   MADRIGAL's phone was forensically downloaded on August 21, 2019.
 411 According to the report prepared by Computer Forensics Agent Christopher R. Grunst,
 5 II the number associated with MADRIGAL's iPhone is 619-623-4265 (the same number
 6 II MADRIGAL provided post-arrest), and the Apple ID associated with MADRIGAL's
 7 II phone is cmd1c92@icloud.com.1 Because the device was PIN locked, only a partial
 8 extraction of data was obtained.
 9            22.   According to Agent Grunst's extraction report, MADRIGAL also had an
10 II iCloud account. MADRIGAL's phone data was last backed up to the Apple iCloud on
11 IIApril 9, 2019. (MADRIGAL's crossing history shows that her last crossing into the
12 II United States before her arrest was on April 9, 2019.)
13 II         23.   I requested and received account information from the phone provider
14 II Verizon Wireless regarding 619-623-4265, the phone number confirmed by forensic
15 II extraction of the iPhone 8 Plus seized from MADRIGAL. According to Verizon, the
16 11 subscriber name for that number is Claudia Delacruz (MAD RI GAL' s full name is Claudia
17 II Madrigal De La Cruz), with activation date of April 2, 2019.
18 II         24.   I obtained information regarding MADRIGAL's employment with
19 II WalMart. According to the witness interviews and employment records, MADRIGAL
20 II worked at the WalMart store in National City, California, from July 2018 until
21 II approximately February 16, 2019. WalMart provided two additional phone numbers for
2211 MADRIGAL from their records, 619-372-8578 and 619-274-4537.
23 II
24 II
25 II
26   11 1
       "cmdlc" appears to stand for MADRIGAL's initials, "Claudia Madrigal De La Cruz,"
27 II while "92" may refer to the year she was born.
                                               6
28
        Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.8 Page 8 of 22




 1      C.         Additional Phone Numbers
 2           25.     I requested and received information for 619-372-8578 from Verizon
 3 II Wireless.      The subscriber name on the account was Claudia Delacruz, IMEI:
 4 II 354834096919174 (the same unique number as the iPhone 8 seized from MADRIGAL at
 5 II the time of her arrest). The effective service date for that number was from February 15,
 6 112019 (approximately when MADRIGAL left her job at WalMart), until the disconnect
 7 11 date of April 2, 2019.
 8 II        26.     I also received information from T-Mobile relating to another phone number
 9 II associated with MADRIGAL, 619-274-4537. Records indicate that this account was
10 II active from October 12, 2018, until April 14, 2019. Thus, MADRIGAL was able to use
11 II the T-Mobile number in February 2019.
1211         27.     Based on this, it appears that in February 2019, while keeping her T-Mobile
13 II number, MADRIGAL obtained an account with Verizon and a second phone number,
14 II 619-372-8578. She used 619-372-8578 for a little over a month until April 2, 2019, when
15 II she switched phone numbers and obtained a different phone number, 619-623-4265 (also
16 II with Verizon). According to the provider records, MADRIGAL used the same device
17 II (iPhone 8 Plus with IMEI 354834096919174) with both Verizon accounts.
18 II   D.         Crossing History
19 II        28.     According to MADRIGAL's sister, Oralia Odle, MADRIGAL lived in a
20 II two-bedroom apartment in Tijuana, and not in National City. Based on her employment
21 llrecords, MADRIGAL was not working at WalMart after February 16, 2019. Between
22 II February 15, 2019, and her arrest on April 11, 2019, MADRIGAL had approximately 40
23 II vehicle crossings from Mexico into United States. Although she was not crossing the
24 II border every single day, on several occasions, MADRIGAL crossed twice in the same
25 II day. For example, on Tuesday, March 5, 2019, Madrigal crossed in the Honda at San
2611 Ysidro at 6:51 a.m. and then again (in the Honda) at 5:19 p.m. An hour later, at 6:16 p.m.,
27
                                                 7
28
        Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.9 Page 9 of 22




 1 II the Honda crossed back into Mexico. On April 8, 2019, MADRIGAL crossed in the
 2 II Honda at 11 :45 a.m. via Otay Mesa POE, and then again at 10:46 p.m. at San Ysidro.
 3 II     29.    On March 26, 2019, at 4:32 p.m., MADRIGAL crossed in the Honda with
 4 II an individual named Luis Angel Galvez Sanchez ("Galvez") at San Ysidro POE.
 5 II Galvez's crossing history prior to that date was as a pedestrian.     One hour later,
 6 II MADRIGAL and Galvez crossed back into Mexico in the Honda at the Otay Mesa
 7 II ("OTM") POE.
 8        30.    Subsequently, Galvez crossed together with MADRIGAL in the Honda on
 9 II the following dates/times:
10                      • March 27 at 12:31 p.m. (San Ysidro),
                        •April 2 at 10:15 p.m. (San Ysidro),
11                      • April 6 at 1:30 p.m. (San Ysidro),
12                      • April 7 at 11 :22 p.m. (San Ysidro),
                        • April 8 at 11 :45 a.m. (OTM), and
13
                        • April 9 at 3:42 p.m.
14           31. On March 29, 2019, MADRIGAL and Galvez both crossed at San Ysidro at
15 11 almost the same time: MADRIGAL drove the Honda at 7:24 a.m., and Galvez crossed
16 as a pedestrian at 7:25 a.m. They are seen crossing back into Mexico in the Honda at
17 Otay Mesa at 7:48 p.m. on the same day.
18        32.    After her arrest, MADRIGAL was briefly detained before she posted bail.
19 MADRIGAL listed Galvez as a "sibling" on her jail contact list. An interview with her
20 sister Oralia Odle revealed that Galvez is not related to MADRIGAL or any of their family
21 members. Odle stated she did not know who Galvez is. Odle stated that MADRIGAL
22 allowed an individual by that name to use the 1933 E Avenue in National City as a mailing
23 address, and that Odle remembers a young Hispanic male coming by to pick up mail on
24 one occasion. Odle's understanding was that this individual was a friend of
25 MADRIGAL's. Odle stated that Galvez had never resided at the 1933 E Avenue address
26 in National City.
27
                                             8
28
        Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.10 Page 10 of 22




 1 II      33.     Certified records from Department of State show that an individual named
 2 II Luis Angel Galvez Sanchez submitted a U.S. passport application on March 27, 2019, at
 3 II the City of Chula Vista acceptance facility.    Galvez's application listed his mailing
 4 II address as 1933 E Avenue, National City, CA 91950 (the address where MADRIGAL
 5 II claimed to live at the time of her arrest). He listed his primary phone number as 619-372-
 6 II 8578 (the Verizon phone number associated with MADRIGAL from February 15, 2019,
 7 11 until April 2, 2019).
 8 II      34.     Based on my training and experience, and consultation with other law
 9 II enforcement officers experienced in narcotics trafficking investigations, I know that drug
10 II traffickers may use different phones and switch phone numbers from time to time to evade
11 II detection by law enforcement.   In this case, MADRIGAL used several phone numbers
12 II during the time period she was crossing into the United States between February 15, 2019,
13 II and the day of her arrest on April 11, 2019. The iPhone 8 Plus seized at the time of her
1411 arrest was associated with 619-623-4265 and the account was activated on April 2, 2019.
15 II Based on the unique IMEI number, it also appears that MADRIGAL used the same iPhone
16 II with another number (619-372-8578) between February 15 and April 2, 2019.
17 II      35.     Based upon my experience investigating narcotics traffickers and the
18 II particular investigation in this case, I believe MADRIGAL, and other co-conspirators
19 II were engaged in a conspiracy to smuggle narcotics into the United States from Mexico.
20 II I also believe the co-conspirators, including MADRIGAL, used cellular phones to
21 II communicate and coordinate the importation of narcotics.
22 II      36.     I believe that MADRIGAL had an iPhone, and an associated iCloud account,
23 II during the relevant period of time from February 15, 2019, when she quit her job with
24 II WalMart, until her arrest on April 11, 2019. Unless disabled by a sophisticated user,
25 II iCloud accounts are automatically created and information automatically backed up.
2611 Information on someone's iPhone is automatically backed up to their iCloud account.
27
                                               9
28
        Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.11 Page 11 of 22




 1 II      37.    The forensic examiner report in this case indicates that MADRIGAL's
 2 II iPhone 8 Plus was PIN locked and only a partial download was available. The partial
 3 II download showed "Installed Applications" on MADRIGAL's iPhone, which include
 4 II Whatsapp, Facebook, and Facebook Messenger.          The partial iPhone download also
 5 II showed MADRIGAL's "Contacts." According to the contacts list, MADRIGAL had over
 6 11160 Facebook "friends," including "Angel Galvez" and "Luizangel Sanchez."
 7 II      38.    Based on the forensic extraction report of the iPhone 8 Plus, MADRIGAL
 8 II had an iCloud account with Apple ID cmdlc92@icloud.com. She last backed up her
 911 device to the iCloud on April 9, 2019, two days before the arrest in this case.
10 II      39.    Based upon my experience investigating narcotics traffickers, I believe
11 II MADRIGAL used her iPhone, including the various applications installed on the iPhone,
12 II to communicate with her co-conspirators about the drug smuggling activities. Based on
13 II the evidence that MADRIGAL performed a back-up of her iPhone to the Apple iCloud
14 II on April 9, 2019, I further believe that evidence ofMADRIGAL's drug trafficking (such
15 II as iMessages, text messages, WhatsApp and Facebook Messenger communications,
16 II photos, videos, locations, and contacts) may be stored in her iCloud account.
17 II             INFORMATION REGARDING APPLE ID AND iCLOUD
18         40.    Apple is a United States company that produces the iPhone, iPad, and iPod
19 II Touch, all of which use the iOS operating system, and desktop and laptop computers
20 II based on the Mac OS operating system.
21 II      41.    Apple provides a variety of services that can be accessed from Apple devices
22 II or, in some cases, other devices via web browsers or mobile and desktop applications
23 II ("apps"). As described in further detail below, the services include email, instant
24 II messaging, and file storage:
25         a.     Apple provides email service to its users through email addresses at the
26 II domain names mac.com, me.com, and icloud.com.
27
                                              10
28
        Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.12 Page 12 of 22




 1 II      b.     iMessage and FaceTime allow users of Apple devices to communicate in
 2 II real-time. iMessage enables users of Apple devices to exchange instant messages
 3 II ("iMessages") containing text, photos, videos, locations, and contacts, while FaceTime
 4 enables those users to conduct video calls.
 5         c.     iCloud is a file hosting, storage, and sharing service provided by Apple.
 6 II iCloud can be utilized through numerous iCloud-connected services, and can also be used
 7 II to store iOS device backups and data associated with third-party apps.
 8 II      d.     iCloud-connected services allow users to create, store, access, share, and
 9 II synchronize data on Apple devices or via icloud.com on any Internet-connected device.
10 II For example, iCloud Mail enables a user to access Apple-provided email accounts on
11 II multiple Apple devices and on icloud.com. iCloud Photo Library and My Photo Stream
1211 can be used to store and manage images and videos taken from Apple devices, and iCloud
13 II Photo Sharing allows the user to share those images and videos with other Apple
14 II subscribers. iCloud Drive can be used to store presentations, spreadsheets, and other
15 II documents. iCloud Tabs and bookmarks enable iCloud to be used to synchronize
16 II bookmarks and webpages opened in the Safari web browsers on all of the user's Apple
17 II devices. iWork Apps, a suite of productivity apps (Pages, Numbers, Keynote, and Notes),
18 II enables iCloud to be used to create, store, and share documents, spreadsheets, and
19 II presentations. iCloud Keychain enables a user to keep website usemame and passwords,
20 II credit card information, and Wi-Fi network information synchronized across multiple
21 II Apple devices.
2211       e.     Game Center, Apple's social gaming network, allows users of Apple devices
23 II to play and share games with each other.
24 II      f.     Find My iPhone allows owners of Apple devices to remotely identify and
25 II track the location of, display a message on, and wipe the contents of those devices. Find
2611 My Friends allows owners of Apple devices to share locations.
27
                                                 11
28
          Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.13 Page 13 of 22




 1 II        g.    Location Services allows apps and websites to use information from cellular,
 2 II Wi-Fi, Global Positioning System ("GPS") networks, and Bluetooth, to determine a user's
 3 II approximate location.
 4 II        h.    App Store and iTunes Store are used to purchase and download digital
 5 II content. iOS apps can be purchased and downloaded through App Store on iOS devices,
 6 II or through iTunes Store on desktop and laptop computers running either Microsoft
 7 II Windows or Mac OS. Additional digital content, including music, movies, and television
 8 II shows, can be purchased through iTunes Store on iOS devices and on desktop and laptop
 9 II computers running either Microsoft Windows or Mac OS.
1O II        42.   Apple services are accessed through the use of an "Apple ID," an account
11 II created during the setup of an Apple device or through the iT11nes or iCloud services. A
12 II single Apple ID can be linked to multiple Apple services and devices, serving as a central
13 II authentication and syncing mechanism.
1411         43.   An Apple ID takes the form of the full email address submitted by the user
15 II to create the account; it can later be changed. Users can submit an Apple-provided email
1611 address (often ending in @icloud.com, @me.com, or@mac.com) or an email address
17 II associated with a third-party email provider (such as Gmail, Yahoo, or Hotmail). The
18 II Apple ID can be used to access most Apple services (including iCloud, iMessage, and
19 II Face Time) only after the user accesses and responds to a "verification email" sent by
20 II Apple to that "primary" email address. Additional email addresses ("alternate," "rescue,"
21 II and "notification" email addresses) can also be associated with an Apple ID by the user.
22 II        44.   Apple captures information associated with the creation and use of an Apple
23 II ID. During the creation of an Apple ID, the user must provide basic personal information
24 II including the user's full name, physical address, and telephone numbers. The user may
25 II also provide means of payment for products offered by Apple. The subscriber information
26 II and password associated with an Apple ID can be changed by the user through the "My
27 II Apple ID" and "iForgot" pages on Apple's website. In addition, Apple captures the date
28   II                                        12
       Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.14 Page 14 of 22




 1 II on which the account was created, the length of service, records of log-in times and
 2 II durations, the types of service utilized, the status of the account (including whether the
 3 II account is inactive or closed), the methods used to connect to and utilize the account, the
 4 II Internet Protocol address ("IP address") used to register and access the account, and other
 5 II log files that reflect usage of the account.
 6         45.    Additional information is captured by Apple in connection with the use of
 7 II an Apple ID to access certain services. For example, Apple maintains connection logs
 8 II with IP addresses that reflect a user's sign-on activity for Apple services such as iTunes
 911 Store and App Store, iCloud, Game Center, and the My Apple ID and iForgot pages on
10 II Apple's website. Apple also maintains records reflecting a user's app purchases from App
11 II Store and iTunes Store, "call invitation logs" for FaceTime calls, "query logs" for
12 II iMessage, and "mail logs" for activity over an Apple-provided email account. Records
13 II relating to the use of the Find My iPhone service, including connection logs and requests
14 II to remotely lock or erase a device, are also maintained by Apple.
15         46.    Apple also maintains information about the devices associated with an Apple
16 II ID. When a user activates or upgrades an iOS device, Apple captures and retains the user's
17 II IP address and identifiers such as the Integrated Circuit Card ID number ("ICCID"),
18 llwhich is the serial number of the device's SIM card. Similarly, the telephone number of
19 II a user's iPhone is linked to an Apple ID when the user signs in to FaceTime or iMessage.
20 II Apple also may maintain records of other device identifiers, including the Media Access
21 II Control address ("MAC address"), the unique device identifier ("UDID"), and the serial
22 II number. In addition, information about a user's computer is captured when iTunes is used
23 II on that computer to play content associated with an Apple ID, and information about a
2411 user's web browser may be captured when used to access services through icloud.com
25 II and apple.com. Apple also retains records related to communications between users and
26 II Apple customer service, including communications regarding a particular Apple device
27 II or service, and the repair history for a device.
                                                 13
28
        Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.15 Page 15 of 22




 1         47.    Apple provides users with five gigabytes of free electronic space on iCloud,
 2 II and users can purchase additional storage space. That storage space, located on servers
 3 II controlled by Apple, may contain data associated with the use of iCloud-connected
 4 II services, including: email (iCloud Mail); images and videos (iCloud Photo Library, My
 5 II Photo Stream, and iCloud Photo Sharing); documents, spreadsheets, presentations, and
 6 II other files (iWork and iCloud Drive); and web browser settings and Wi-Fi network
 7 II information (iCloud Tabs and iCloud Keychain). iCloud can also be used to store iOS
 8 II device backups, which can contain a user's photos and videos, iMessages, Short Message
 9 II Service ("SMS") and Multimedia Messaging Service ("MMS") messages, voicemail
10 II messages, call history, contacts, calendar events, reminders, notes, app data and settings,
11 II Apple Watch backups, and other data. Records and data associated with third-party apps
12 II may also be stored on iCloud; for example, the iOS app for WhatsApp, an instant
13 II messaging service, can be configured to regularly back up a user's instant messages on
14 II iCloud Drive. Some of this data is stored on Apple's servers in an encrypted form but can
15 II nonetheless be decrypted by Apple.
16 II      48.    In my training and experience, evidence of who was using an Apple ID and
17 II from where, and evidence related to criminal activity of the kind described above, may
18 II be found in the files and records described above. This evidence may establish the "who,
19 II what, why, when, where, and how" of the criminal conduct under investigation, thus
20 II enabling the United States to establish and prove each element or, alternatively, to exclude
21 II the innocent from further suspicion.
22         49.    For example, the stored communications and files connected to an Apple ID
23 II may provide direct evidence of the offenses under investigation. Based on my training
24 II and experience, instant messages, emails, voicemails, photos, videos, and documents are
25 II often created and used in furtherance of criminal activity, including to communicate and
2611 facilitate the offenses under investigation.
27
                                                14
28
        Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.16 Page 16 of 22




 1 II       50.    In   addition,   the user's    account activity,   logs,   stored electronic
 2 II communications, and other data retained by Apple can indicate who has used or controlled
 3 II the account. This "user attribution" evidence is analogous to the search for "indicia of
 4 II occupancy" while executing a search warrant at a residence. For example, subscriber
 5 II information, email and messaging logs, documents, and photos and videos (and the data
 6 II associated with the foregoing, such as geo-location, date and time) may be evidence of
 7 II who used or controlled the account at a relevant time. As an example, because every
 8 II device has unique hardware and software identifiers, and because every device that
 9 II connects to the Internet must use an IP address, IP address and device identifier
1O II information can help to identify which computers or other devices were used to access
11 II the account. Such information also allows investigators to understand the geographic and
12 II chronological context of access, use, and events relating to the crime under investigation.
13 II       51.    Account activity may also provide relevant insight into the account owner's
14 II state of mind as it relates to the offenses under investigation. For example, information
15 II on the account may indicate the owner's motive and intent to commit a crime (e.g.,
16 II information indicating a plan to commit a crime), or consciousness of guilt (e.g., deleting
1711 account information in an effort to conceal evidence from law enforcement).
18 II       52.    Other information connected to an Apple ID may lead to the discovery of
19 II additional evidence. For example, the identification of apps downloaded from App Store
20 II and iTunes Store may reveal services used in furtherance of the crimes under investigation
21 II or services used to communicate with co-conspirators. In addition, emails, instant
22 II messages, Internet activity, documents, and contact and calendar information can lead to
23 II the identification of co-conspirators and instrumentalities of the crimes under
24 II investigation.
25 II       53.    Therefore, Apple's servers are likely to contain stored electronic
26 II communications and information concerning subscribers and their use of Apple's
27 II services. In my training and experience, such information may constitute evidence of the
                                                 15
28
        Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.17 Page 17 of 22




 1 crimes under investigation including information that can be used to identify the account's
 2 user or users.
 3        PROCEDURES FOR ELECTRONICALLY-STORED INFORMATION
 4 II      54.    I anticipate executing this warrant under the Electronic Communications
 5 II Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by
 6 II using the warrant to require Apple to disclose to the government copies of the records and
 7 II other information (including the content of communications and stored data) particularly
 8 II described in Section I of Attachment B. Upon receipt of the information described in
 9 II Section I of Attachment B, government-authorized persons will review that information
10 II to locate the items described in Section II of Attachment B.
11         55.    Federal agents and investigative support personnel are trained and
12 II experienced in identifying communications relevant to the crimes under investigation.
13 II The ISP's personnel are not. It would be inappropriate and impractical for federal agents
14 II to search the ISP's vast computer network for the relevant accounts and then to analyze
15 II the contents of those accounts on the ISP's premises. The impact on its business would
16 II be disruptive and severe.
17 II      56.    Therefore, I request authority to seize all content, including electronic mail
18 II and attachments, stored instant messages, stored voice messages, photographs, and any
19 II other content from the subject ISP accounts, as described in Attachment B. In order to
20 II accomplish the objective of the search warrant with a minimum of interference with the
21 11 ISP's business activities, to protect the privacy of its subscribers whose accounts are not
22 II authorized to be searched, and to effectively pursue this investigation, agents seek
23 II authorization to allow the ISP to make digital copies of the entire contents of the accounts
24 II subject to seizure. Those copies will be provided to me or to an authorized federal agent.
25 II The copy will be imaged and the image will then be analyzed to identify communications
2611 and other electronic records subject to seizure pursuant to Attachment B. Relevant
27
                                               16
28
        Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.18 Page 18 of 22




 1 II electronic records will be copied to separate media. The original media will be sealed
 2 II and maintained to establish authenticity, if necessary.
 3 II      57.    Analyzing the data to be provided by the ISP may require special technical
 4 II skills, equipment, and software. It may also be time-consuming. Searching by keywords,
 5 II for example, often yields many thousands of "hits," each of which must be reviewed in
 6 II its context by the examiner to determine whether the data is within the scope of the
 7 II warrant. Merely finding a relevant "hit" does not end the review process. Keyword
 8 II searches do not capture misspelled words, reveal the use of coded language, or account
 9 II for slang or typographical errors. Keyword searches are further limited when electronic
10 II records are in or use foreign languages. Certain file formats also do not lend themselves
11 II to keyword searches. Keywords search text. Attachments to electronic mail messages
12 II are often in proprietary formats that do not store data as searchable text. Instead, such
13 II data is saved in a proprietary non-text format. And, as the volume of storage allotted by
14 II service providers increases, the time it takes to properly analyze recovered data increases
15 II dramatically. Internet Service Providers like Microsoft and Google do not always
16 II organize the electronic files they provide chronologically, which makes review even more
17 II time consuming and may also require the examiner to review each page or record for
18 II responsive material.
19 II      58.    Based on the foregoing, searching the recovered data for the information
20 II subject to seizure pursuant to this warrant may require a range of data analysis techniques
21 II and may take weeks or even months. Keywords need to be modified continuously based
22 II upon the results obtained and, depending on the organization, format, and language of the
23 II records provided by the ISP, examiners may need to review each record to determine if it
24 II is responsive to Attachment B. The personnel conducting the examination of the ISPs'
25 II records will complete the analysis within ninety (90) days of receipt of the data from the
2611 service provider, absent further application to this court.
27
                                                17
28
       Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.19 Page 19 of 22




 1             59.   Based upon my experience and training, and the experience and training of
 2 II other agents with whom I have communicated, it is necessary to review and seize all
 3 II electronic communications that identify any users of the subject account and any
 4 II electronic communications sent or received in temporal proximity to incriminating
 5 II messages that provide context to the incriminating communications.
 6             60.   All forensic analysis of the imaged data will employ search protocols
 7 directed exclusively to the identification and extraction of data within the scope of this
 8 warrant.
 9                                          CONCLUSION
10             61.   Based on the forgoing, I request that the Court issue the proposed search
11 II warrant.
12             62.   Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer
13 II is not required for the service or execution of this warrant.
14
15                   I swear the foregoing is true and correct to the best of my knowledge and
1611 belief.
17
18
19                                                    Spe/ ial Agent Jacob R. Schneeberger
                                                      Hs-1: Special Agent
20
21
22
               Subscribed and sworn to before me this   Z1 tl-\day of November, 2019.
23
24
25
                 niied States Magistrate Judge
26
27
                                                 18
28
 Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.20 Page 20 of 22



                             ATTACHMENT A

      Apple Inc. is an Internet Service Provider with its primary computer
information systems and other electronic communications and storage systems,
records, and data located at One Infinite Loop, Cupertino, California, 95014.
     Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.21 Page 21 of 22




                                   ATTACHMENT B
I.      Service of Warrant

        The officer executing the warrant shall permit Apple Inc. (the ISP), as
        custodian of the computer files described in Section II below, to locate the
        files and copy them onto removable electronic storage media and deliver the
        same to the officer.

II.     Items subject to seizure from the ISP

        a. All subscriber and/or user information, all electronic mail, files, cloud
           storage, location information, search history, images, text messages,
           voicemail, histories, buddy or friend lists, contacts, iCloud Drives, iCloud
           files, iCloud Backup and Restore, photos, notes, videos, calendars,
           messages profiles, methods of payment, detailed billing records, access
           logs, transactional data and any other files or records for:

             cmdlc92@icloud.com

III.    The search of the data supplied by the ISPs pursuant to this warrant will be
        conducted by the Homeland Security Investigations as provided in the
        "Procedures For Electronically-Stored Information" section of the affidavit
        submitted in support of this search warrant and will be limited to evidence of
        violations of 21 U.S.C. Sections 952, 960 and 963 involving Claudia
        MADRIGAL for the period of February 15, 2019 to April 11, 2019 and to
        seizure of:

        a.     Communications, records, attachments, files, and data tending to
               discuss or suggest efforts to import methamphetamine, or some other
               federally controlled substance from Mexico into the United States, or
               possess and/or transport with the intent to distribute federally controlled
               substances within the United States;

        b.     Communications, records, attachments, files, and data tending to
               identify accounts, facilities, storage devices, and/or services-such as
               email addresses, IP addresses, and phone numbers-used to facilitate the
               importation of methamphetamine, or some other federally controlled
               substance from Mexico into the United States, or possession and/or
Case 3:19-mj-05303-JLB Document 1 Filed 11/27/19 PageID.22 Page 22 of 22



          transportation with the intent to distribute federally controlled
          substances within the United States;

     c.   Communications, records, attachments, files, and data tending to
          identify co-conspirators, criminal associates, or others involved in
          importation of methamphetamine, or some other federally controlled
          substance from Mexico into the United States, or possession and/or
          transportation with the intent to distribute federally controlled
          substances within the United States;

     d.   Communications, records, attachments, files, and data tending to
          identify travel to or presence at locations involved in the importation of
          methamphetamine, or some other federally controlled substance from
          Mexico into the United States, or possession and/or transportation with
          the intent to distribute federally controlled substance within the United
          States, such as stash houses, load houses, or delivery points; and

     e.   Communications, records, attachments, files, and data tending to
          identify the user(s) of the subject accounts, and any co-conspirators
          involved in the activities in III(a)-(d) above;

     f.   Communications, records, attachments, files, and data that provide
          context to any communications or records described above, such as
          messages sent or received in temporal proximity to any relevant
          electronic communications and any electronic communications tending
          to identify users of the subject accounts;

which are evidence of violations of Title 21 U.S.C. §§ 952, 960 and 963
(conspiracy to import and importation of controlled substances).
